Appellant was convicted of being interested in a house and building where gaming tables and banks were kept and exhibited for purposes of gaming, and his punishment fixed at confinement in the penitentiary for two years. *Page 229 
The recognizance made by appellant is insufficient. It states that appellant had been convicted of the offense of operating a gambling house. Fe have no such offense eo nomine, and said recognizance does not set out the constituent elements of any offense known to our law.
The appeal is dismissed.
Dismissed.
                    MOTION TO FILE BOND, ETC.                       November 10, 1920.